        Case 1:21-cr-00001-KMW Document 31 Filed 07/23/21 Page 1 of 1
          c~~21;:er-00OJJ1-KMW Document 30 Filed 07/20/21 Page 1 of 1
Federa1 uerenaers                                                                        Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton
Execurive Director
                                                          USDCSDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
 Honorable Kimba M. Wood                                  DOC#:
 United States District Judge
 Southern District of New York                            DATEF-IL-ED-:=-7/d3/&1.__
 500 Pearl Street
 New York, NY 10007

           Re:       United States v. Grant Grandison
                     21 Cr. 00001 (KMW)

 Dear Judge Wood:

           I write, with the consent of the Government and Pretrial Services, to request a
 modification of Mr. Grandison's bail conditions to remove the condition of curfew enforced
 by location monitoring.

        On December 7, 2020, Mr. Grandison was released on the following conditions: a
 $100,000 personal recognizance bond secured by two financially responsible persons; home
 detention enforced by electronic monitoring; pretrial supervision as directed; surrender
 travel documents and make no new applications; travel restricted to SDNY and EDNY;
 maintain or seek employment; and defendant not to possess a firearm.

        On March 19, 2021, Your Honor approved a bail modification to reduce Mr.
 Grandison's supervision from home detention to a curfew to be enforced by electronic
 monitoring. And on April 14, 2021, Your Honor modified Mr. Grandison's conditions of
 release by extending his travel allowances for purposes of employment to include the
 District of New Jersey and the District of Connecticut

        Mr. Grandison's Pretrial Services Officer reports that he is in full compliance with
 his conditions of release and reports as directed. Mr. Grandison has clearly demonstrated
 respect for the law and he does not pose a risk of flight or a danger to the community.

        Therefore, I respectfully request that the Court modify Mr. Grandison's conditions of
 release by removing the condition of curfew enforced by location monitoring. Mr. Grandison ]Granted
 will remain under the supervision of Pretrial Services as directed and abide by all other
 condition of release.

                                                    Respectfully submitted,

                                                     Is I Amy Gallicchio

                                               Amy Gallicchio
                                               Assistant Federal Defender
                                               0: 212-417-8728 IM: 917-612-3274
 Cc        AUSA Alexandra Rothman/ PTSO Marlon Ovalles                                          7/23/21

                                                                       Isl Kimba M. Wood/
                                                                       KIMBA M. WOOD
                                                                UNITED STATES DISTRICT JUDGE
